UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 26, 2011 Date of Report (Date of earliest event reported) PEAPACK-GLADSTONE FINANCIAL CORPORATION (Exact name of Registrant as Specified in its Charter) New Jersey (State or Other Jurisdiction of Incorporation) 001-16197 22-3537895 (Commission File Number) (IRS Employer Identification No.) 500 Hills Drive, Suite 300 Bedminster, New Jersey 07921-1538 (Address of principal executive offices) (908) 234-0700 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07Submission of Matters to a Vote of Security Holders. On April 26, 2011, the Annual Meeting of shareholders of Peapack-Gladstone Financial Corporation was held.A total of 7,577,781 of the Corporation’s shares were present or represented by proxy at the meeting.The Corporation’s shareholders took the following actions: Proposal #1-Voted on the election of 11 persons, named in the Proxy Statement, to serve as directors of Peapack-Gladstone Financial Corporation for the ensuing year constituting the entire Board of Directors.The following is a list of directors elected at the Annual Meeting with the number of votes “For” and “Against/Withheld” as well as the number of abstentions and broker non-votes. Name For Against/Withheld Abstentions Broker Non-Votes Anthony J. Consi, II 0 James R. Lamb 0 Robert M. Rogers 0 Pamela Hill 0 Edward A. Merton 0 Philip W. Smith, III 0 Frank A. Kissel 0 F. Duffield Meyercord 0 Craig C. Spengeman 0 John D. Kissel 0 John R. Mulcahy 0 Proposal #2-Compensation of Executive Officers. The number of shares voted “For” and “Against/Withheld” this proposal, as well as the number of abstentions and broker non-votes, is as follows: Number of Votes For Against/Withheld Abstained Broker Non-Votes Proposal #3-Ratification of Crowe Horwath LLP as the Corporation’s independent registered public accounting firm for the fiscal year ending December 31, 2011. The number of shares voted “For” and “Against/Withheld” this proposal, as well as the number of abstentions and broker non-votes, is as follows: Number of Votes For Against/Withheld Abstained Broker Non-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEAPACK-GLADSTONE FINANCIAL CORPORATION Dated:April 28, 2011 By: /s/ Jeffrey J. Carfora Jeffrey J. Carfora Executive Vice President and Chief Financial Officer and Chief Accounting Officer
